UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4129
DWAYNE DELESTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-99-751)

                   Submitted: November 9, 2001

                      Decided: November 30, 2001

       Before LUTTIG, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Seth Whipper, WHIPPER LAW FIRM, North Charleston, South
Carolina, for Appellant. Scott N. Schools, United States Attorney,
Miller W. Shealy, Jr., Assistant United States Attorney, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. DELESTON
                              OPINION

PER CURIAM:

   Dwayne Deleston appeals his conviction and 240-month sentence
after his conditional guilty plea to possession with intent to distribute
crack cocaine, in violation of 18 U.S.C.A. § 2 (1994) and 21 U.S.C.
§ 841(a)(1) (1994). Deleston argues the district court erred in denying
his motion to suppress evidence seized from the vehicle he was driv-
ing because the officers lacked probable cause to make the traffic
stop. He avers that the court should have relied upon records offered
to show that he was using his cell phone at the time his vehicle was
stopped to reject testimony that the officers’ actions were legitimately
prompted by a reasonable belief that Deleston was violating a local
noise ordinance. We affirm.

   We review a district court’s factual findings underlying its denial
of a motion to suppress for clear error, while reviewing its legal con-
clusions de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). In addition, in reviewing the denial of a motion to suppress,
we review the evidence in the light most favorable to the government.
United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). Under
these standards, we conclude the district properly found the police
officers’ stop of Deleston’s car was not pretextual and properly
denied Deleston’s motion to suppress evidence discovered in a con-
sensual search of his vehicle.

   For these reasons, we affirm Deleston’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not significantly aid in the decisional process.

                                                            AFFIRMED